Citation Nr: 1504978	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-31 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a back disorder, diagnosed as degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for a right knee disorder, diagnosed as right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issues of entitlement to service connection for a back disorder and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's currently diagnosed hypertension began during, and continued since, active service.

2.  The Veteran did not experience a right ankle disorder during active service or at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is seeking service connection for several disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Each of the Veteran's appeals will be addressed in turn.

Hypertension

The Veteran is seeking service connection for hypertension.  The Veteran's service treatment records reflect he had normal blood pressure readings at his October 1978 entrance to active duty service.  However, during service elevated blood pressure readings were noted at different points in 1980.  After repeated monitoring of elevated blood pressure readings, the Veteran was diagnosed with hypertension in June 1980, during active duty service, and he was prescribed medication to control his condition.

The VA examiner in 2011 acknowledged the "blood pressure fluctuations" during service but stated that there was "no consistent diagnosis of hypertension."  However, although the VA medical professional in 2011 may not have assigned a diagnosis of hypertension based on the same findings, the fact remains a medical professional during service did diagnose hypertension.  At best, this could be termed an equipoise situation - one doctor felt the in-service findings were sufficient to diagnose hypertension while another doctor does not.  The benefit of the doubt would go to the Veteran.

The regulations clearly state that hypertension is a chronic disease, and that any future manifestations of the same chronic disease will be service-connected (unless attributable to an intercurrent cause, which is not at issue here).  The VA examiner in 2011 concluded the Veteran does not currently have hypertension, as he was not taking medication.  However, VA records dated in 2008 show diagnosis of hypertension and prescription of Lisinopril.  While the severity of his condition may have improved to the point he was not taking medication in 2011, that would go to rating the condition, not to the question of whether he should be service connected.  

Therefore, the evidence shows diagnosis, at least at one point, of a chronic disease in service - hypertension - and the same diagnosis after service (although perhaps the severity of it has improved).  Affording all benefit of the doubt to the Veteran, the elements of service connection are met and his appeal is granted.

Right Ankle

The Veteran is also seeking service connection for a right ankle condition.  During his hearing, he testified that during active service he tripped and fell down stairs, and in the process injured his right ankle when another person fell on top of him.
However, service treatment records have been carefully reviewed and considered, and do not reflect the Veteran made any complaint of injury to his right ankle during active service.  He sought treatment for pain in his left ankle, but did not seek any treatment for right ankle pain.  At his August 1982 separation examination, his lower extremities were noted to be in normal condition.  Therefore, no ankle injury or disability was noted during the Veteran's active duty service.

Additionally, post-service treatment records do not reflect the Veteran sought medical treatment for a right ankle condition at any point during the period on appeal.  During an April 2008 diabetic foot exam, edema was noted along the Veteran's ankles.  However, no other ankle abnormality was noted at any point during the period on appeal.  Nor was the Veteran ever diagnosed with any right ankle disorder.

Based on the foregoing, the evidence does not establish the Veteran experienced a right ankle disorder either during active duty service, or at any point since his separation from active service.  Because no current right ankle disability has been established at any point during the period on appeal, the elements of service connection are not met and his appeal is denied.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2011, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and post-service VA treatment records have been obtained, and the Veteran indicated he did not receive any relevant private treatment.  During his hearing the Veteran was advised that the latest VA treatment records in his file were dated in 2012, and the record was held open for 60 days to allow him to submit more recent records.  No additional evidence was received.  However, as his testimony also indicates a right ankle condition has not been diagnosed, the Board can proceed to adjudicate the issue.

As will be discussed below, during his hearing the Veteran testified he received medical treatment at a VA medical center more than a decade before the period on appeal, and these records are not yet included in the claims file.  However, because no right ankle disability was established at any point during the period on appeal, the Board finds these records are not even potentially relevant to the issue of service connection for a right ankle disorder.  That is, even if these prior treatment records reflected treatment for a right ankle disorder, a current right ankle disability still would not have been established during the period on appeal.  Accordingly, there is no prejudice to the Veteran to adjudicating the issue of service connection for a right ankle disability without these prior VA treatment records.

The Veteran was also provided with a hearing before the undersigned Veterans Law Judge (VLJ) in August 2014, via videoconference.  The VLJ's duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board also acknowledges that the Veteran was not provided with an examination regarding his right ankle.  VA medical examinations must be provided with there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, as discussed above, the evidence fails to establish either an in-service injury or event or a current right ankle disorder at any point during the period on appeal.  Accordingly, a VA examination was not required regarding this issue.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for hypertension is granted.

Service connection for a right ankle disorder is denied.


REMAND

The issues of service connection for back and right knee disorders require remand for additional development.  First, during his hearing the Veteran testified he initially sought treatment at the VA medical center (VAMC) in Charleston "way before" 2008, in approximately 1995 or 1999.  Because the only post-service medical records included in the claims file are from after 2008, these records from the VAMC would be relevant to the issues on appeal, and should be obtained upon remand.

Additionally, regarding his claim for service connection for a back condition, the Board finds an addendum VA examiner's opinion is required.  Service treatment records reflect that after his October 1980 injury the Veteran consistently sought treatment for low back pain.   His condition was alternately diagnosed as muscle strain, mechanical low back pain, and chronic lumbosacral strain.  In his September 2011 report, the VA examiner stated that no chronic back disability was identified during active service, and opined the Veteran's mechanical low back pain was a "self-limiting illness."  However, as noted, he was also diagnosed with chronic lumbosacral strain.  Accordingly, an addendum VA opinion is required to address the Veteran's additional diagnosis of chronic lumbosacral strain, and also for an explanation as to how mechanical low back pain is a "self-limited illness."

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available treatment records from the VAMC in Charleston, South Carolina, especially any records from approximately 1995 or 1999.  Since such records may pre-date implementation of electronic records, searches must be made of retired or archived paper records.  Any negative response should be fully documented in the claims file.

2.  Return the claims file to the September 2011 VA examiner, if available, or to another medical professional  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand, and a complete rationale should be provided for any opinion expressed. 

The examiner should be asked to provide additional rationale in support of the prior opinion.  Specifically, the examiner is asked to provide a complete rationale as to how the Veteran's diagnosed in-service mechanical low back pain was a "self-limiting illness."  He or she should also provide an opinion and supporting rationale as to whether the Veteran's diagnosed degenerative disk disease is related to his in-service diagnosis of chronic lumbosacral strain.

3.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


